DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant discloses claims drawn to a self-locking device, however, there is no self-locking feature disclosed that would perform or enable this feature, nor is it discussed in the specifications pertaining to the present invention itself (and not related to prior art). Applicant stated in the specifications (paragraph 33) that the lock cylinder can be used to manually trigger the lock device, and an electromagnetic door opener, which automatically triggers the closing /opening process, however, neither of these components are disclosed. Furthermore, both the lock cylinder and electromagnetic door opener would require input from the user, therefore it is unclear how it is considered self-locking. For the purposes of examination, the self-locking feature is due to the triggering of the lock cylinder. 
Claims 16-28 are rejected based on their dependency of claim 15. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 23 recites the limitation "the main plane" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, it is unclear which additional lath element is discussed. Applicant discloses the at least one additional latch element in claim 24, and the same limitation in claim 25, which depends from claim 24. Therefore, it is unclear if this is the other additional latch element, or the same one. In Applicant’s figures, the second strap is connected to the second additional latch element, therefore for the purposes of examination, claim 25 is referring to a second additional latch element and claim 24 refers to the first.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-23, 26-28  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Meekma US 7526933.
Regarding claim 15, Meekma discloses a self-locking (via lock cylinder) lock device (fig1), comprising: a main latch element (190, shown in fig13) which automatically (via lock cylinder) moves into a closing position upon activation on a closing plate side (not labeled, user accessible side), wherein the main latch element comprises a drive element (148,150) for a multiport lock drive (fig1) which drives at least two additional latch elements (upper and lower latches – 50,54) of at least one additional latch device (upper bolt 50) at a spatial distance from the main latch element (see fig3-4), wherein the drive element (17) interacts with a drive device (88,92) for the at least one additional latch element, wherein the drive device comprises a first drive part (88 + 96+104) and a second drive part (92+ 100+108), wherein the drive element interacts with the first drive part for a first additional latch element (upper latch 50) and with the second drive part for a second additional latch element (lower latch 54), and wherein a movement of the first drive part and the second drive part is synchronized with a movement of the main latch element (fig1-5, col.4 lines 39-64).

Regarding claim 16, Meekma discloses the self-locking lock device according to claim 15, wherein the first drive part comprises a first locking bar (88) and the second drive part comprises a second locking bar (92), and wherein as the main latch element moves in a latching direction (extends out, left of page fig3, not labeled) the first locking bar moves in a first direction (upwards, fig3) different than the latching direction (perpendicular to latching direction), and the second locking bar moves in a second direction (downwards, fig3) different from the latching direction (perpendicular to the latching direction).

Regarding claim 17, Meekma discloses the self-locking lock device according to claim 16, wherein the first locking bar comprises a first guide device (96) and the second locking bar comprises a second guide device (100), and wherein the drive element engages into the first guide device and into the second guide device. (fig1-4)

Regarding claim 18, Meekma discloses the self-locking lock device according to claim 17, wherein the first locking bar  has a first longitudinal axis (along length of bar) and the first guide device (see fig5) is aligned inclined to the first longitudinal axis (see fig5).

Regarding claim 19, Meekma discloses the self-locking lock device according to claim 17, wherein the second locking bar has a second longitudinal axis (along length of bar) and the second guide device is aligned inclined to the second longitudinal axis (see fig5).

Regarding claim 20, Meekma discloses the self-locking lock device according to claim 17, wherein the first guide device has a first slope (not labeled, see fig5) and the second guide device has a second slope (see fig5), and wherein the first slope is opposite the second slope (not labeled, see fig5).

Regarding claim 21, Meekma discloses the self-locking lock device according to claim 17, wherein the first guide device and second guide device are each designed as a longitudinal slit (see fig5) with two parallel longitudinal edges (not labeled, see fig5).

Regarding claim 22, Meekma discloses the self-locking lock device according to claim 21, wherein the drive element is guided on both parallel longitudinal edges as it moves in the longitudinal slit. (see col.5 lines 39-60)

Regarding claim 23, Meekma discloses the self-locking lock device according to claim 16, wherein the drive element comprises a roller (150) which has a rotational axis (not labeled, central axis) perpendicular to a main plane (plane of planar surface of bars). (fig1-5)

Regarding claim 26, Meekma discloses the system, comprising: the self-locking lock device according to claim 15; and the at least one additional latch element, wherein the at least one additional latch element comprises an additional latch drive element (220) which interacts with an additional latch guide device (228) of an additional latch drive part (202) and synchronizes a movement of the additional latch drive part with a movement of the additional latch drive element (fig18, col.6 line 60- col.7 line 8).

Regarding claim 27, Meekma discloses the system according to claim 26, wherein the additional latch guide device forms a slope (not labeled, see fig18) for the additional latch drive element when the additional latch drive part moves. (fig18)

Regarding claim 28, Meekma discloses the system according to claim 26, wherein the additional latch guide device is designed as a longitudinal slit (see fig18) with two parallel longitudinal (NOTE: Longitudinal is defined as “lengthwise rather than across” therefore it does not imply that the edges must be straight) edges (fig18), and wherein the additional latch drive element is guided on both parallel longitudinal edges as it moves in the longitudinal slit. (fig18). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meekma US 7526933 as applied to claim 15 above, and further in view of Ognowicz US 1596992. 
Regarding claim 24, Meekma teaches the self-locking lock device according to claim 15, wherein the multipoint lock drive is connected with the at least one additional latch element via a first actuator (U-shaped portion 166). However, does not teach the first actuator to be a strap, rather it is a bar in Meekma. 
Ognowicz teaches the concept of interchanging rigid actuators (rods in Ognowicz) with flexible actuators (cables in Ognowicz) by teaching a locking device wherein the multipoint lock drive (fig1, 6) is connected with at least one additional latch element (upper latch) via a first actuator strap (13 – col. 2 lines 85-90).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Meekma with the flexible actuators -i.e. the actuator strap, a concept as taught by Ognowicz to have a mechanism that is smooth in operation (Ognowicz col. 1 line 10) since Ognowicz teaches that the rigid actuator and flexible actuator are functionally equivalent. 

Regarding claim 25, Meekma discloses the self-locking lock device according to claim 24, wherein the multipoint lock drive is connected with the at least one additional latch element via a second actuator (U shaped portion with 168).
However, does not teach the second actuator to be a strap, rather it is a bar in Meekma. 
Ognowicz teaches the concept of interchanging rigid actuators (rods in Ognowicz) with flexible actuators (cables in Ognowicz) by teaching a locking device wherein the multipoint lock drive (fig1, 6) is connected with at least one additional latch element (lower latch) via a second actuator strap (13 – col. 2 lines 85-90).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Meekma with the flexible actuators -i.e. the actuator strap, a concept as taught by Ognowicz to have a mechanism that is smooth in operation (Ognowicz col. 1 line 10) since Ognowicz teaches that the rigid actuator and flexible actuator are functionally equivalent. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to lock devices.
Related but not relied upon art is cited in PTO 892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675